Citation Nr: 0810986	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-26 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
sternum injury.

2.  Entitlement to service connection for osteoarthritis of 
the spine and rheumatoid arthritis of multiple joints 
(claimed as back, secondary arthritis and degenerative disc 
disease).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1967.  It also appears the veteran served 
approximately one year in the Reserves and was discharged in 
March 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.

The issues on appeal have been recharacterized as they appear 
on the cover page of the instant decision.  The veteran 
presented testimony before the Board in January 2008.  The 
transcript has been associated with the claims folder.

The claim of entitlement to service connection for 
osteoarthritis of the spine and rheumatoid arthritis of 
multiple joints (claimed as back, secondary arthritis and 
degenerative disc disease), is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits sought, as well as the 
allocation of responsibility for obtaining such evidence; and 
all relevant medical and lay evidence obtainable and 
necessary to render a decision in this matter has been 
received.

2.  The service medical records are devoid of an injury to 
the veteran's sternum.

3.  The competent and probative evidence of record does not 
contain a diagnosis of a sternum disorder. 

4.  Chest pain is not a disability subject to compensation.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residuals of a sternum injury are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim.  VA should notify as to what subset 
of the necessary information or evidence, if any, the 
claimant is to provide, and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  Additionally, notice should include general 
notification that the claimant may submit any other evidence 
he has in his possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claim.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006.  The case was last readjudicated in an April 2007 
supplemental statement of the case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service medical records; some 
service personnel records; records from the Social Security 
Administration (SSA); military training and achievement 
certificates; post-service private and VA treatment records; 
and the transcript from the January 2008 Board hearing.  

In February 2008, the veteran submitted duplicate copies of 
service personnel records and military certificates.  These 
were previously considered by the RO.  The veteran also 
waived initial RO consideration of the submitted evidence.  
For these reasons, a remand for preparation of an SSOC is not 
necessary.  38 C.F.R. § 20.1304.

The Board notes that attempts to obtain records from Dr. JH 
resulted in a negative response.  In April 2007, Dr. JH's 
office indicated that they had no records of the veteran 
dated between 1979 and 1982, as they only keep records for 7 
to 10 years.  Any further attempts to obtain these records 
would be futile.  38 C.F.R. § 3.159(c)(1).

The RO attempted to obtain any outstanding service medical 
records of the veteran from the Dwight D. Eisenhower Army 
Medical Center in Fort Gordon, Georgia.  In September 2005, 
the Chief of the Patient Administration Division indicated 
that they had no records on the veteran and had he been 
treated, any records of that treatment would be at the 
National Personnel Records Center (NPRC).  The Board notes 
that the veteran's service medical records were received from 
the NPRC in September 2004.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes the following:  his multiple 
contentions; service medical records; certificates of 
military training and achievement; some service personnel 
records; SSA records; post-service private and VA treatment 
records; and the transcript from the January 2008 Board 
hearing.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he is entitled to service 
connection for residuals of an injury to the sternum.  
Specifically, he asserts that he was hit with a "pugo 
stick" in the chest during a basic training exercise.  
Having carefully considered the veteran's claim in light of 
the applicable law and evidence of record, the Board finds 
that service connected is not warranted.  

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or diagnoses of an 
injury to the sternum.  During the veteran's January 2008 
Board hearing, the veteran admitted that though he went to 
sick call and saw a male nurse, there was no documentation 
made of the visit.  Transcript at 24.   The veteran reported 
no injuries to the sternum on his June 1967 separation Report 
of Medical History.  The corresponding physical examination 
and chest x-ray were also negative for any indication that 
the veteran had an ongoing problem with his sternum.  

Post-service, a January 1974 re-enlistment examination was 
also negative for a disorder of the sternum.  Records from 
Progress Energy (Carolina Power and Light) dated in May 1987 
show the veteran denied any prior chest injuries.  Routine 
chest x-rays taken by this organization in October 1984, 
September 1985, June 1987, and May 1988 were negative for any 
disorders of the chest.  In July 1989, the veteran reported 
chest pain that started a year prior, but indicated that he 
was told it was due to gas and stress.  

Private medical records associated with the Social Security 
disability award show the veteran complained of chest pain in 
December 1990 in connection with a motor vehicle accident.  
VA treatment records dated in January 2006 and February 2007 
reveal the veteran complained of chest pain, with a reported 
onset in service.  A sternum disorder was not diagnosed on 
either occasion.   

In short, the medical evidence of record does not show that 
the veteran currently has any chronic disability involving 
the sternum.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  

Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  Moreover, it is important to 
point out at this juncture that chest pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied). 

Finally, because there is no evidence of an injury in service 
or any current disorder of the sternum that may be associated 
with such, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in service event, injury, or disease).  

While the veteran contends that residuals of a sternum injury 
have been present since his period of active military service 
and related thereto, his statements do not constitute 
competent evidence of a diagnosis or a medical opinion as to 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

ORDER

Entitlement to service connection for residuals of a sternum 
injury is denied.




REMAND

The veteran has also claimed entitlement to service 
connection for osteoarthritis of the spine and rheumatoid 
arthritis of multiple joints.  Additional evidentiary 
development is necessary prior to adjudication of this 
matter.  Accordingly, further appellate consideration will be 
deferred and this case remanded for action as described 
below.

Review of the claims folder reveals that an attempt must be 
made to obtain records of the veteran from the 97th General 
Hospital in Frankfurt, Germany.  Specifically, the veteran 
contends that he was assaulted in May 1965 and sustained 
injuries resulting in his current osteoarthritis of the spine 
and rheumatoid arthritis of multiple joints.  

Service medical records already associated with the claims 
folder contain a May 1965 facial x-ray.  The radiologist 
noted the veteran was involved in a fight.  There are no 
further records of the incident.  The veteran testified that 
he was treated at the aforementioned hospital in Frankfurt, 
Germany.  These records have not been associated with the 
claims folder.  Such must be obtained upon remand. 

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
Department or agency.  These records include military 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.  
  
On review of the claims folder, it does not appear that all 
of the veteran's service personnel records are on file.  An 
attempt must be made to obtain the veteran's complete service 
personnel record.  The veteran further maintains that his 
arthritis of multiple joints, to include his knees, 
shoulders, and thumbs, is the result of airborne training and 
jump school.  A certificate provided by the veteran shows the 
veteran completed the Airborne Course in May 1974.  In light 
of the veteran's contentions, such records must be obtained 
upon remand.  Id. 

Finally, it appears there may exist pertinent, outstanding 
records of medical treatment the veteran received or his 
osteoarthritis and rheumatoid arthritis of multiple joints.  
The veteran testified in January 2008 that he was treated by 
Dr. C, Dr. P, Dr. M, Dr. D, and Dr. E.  Transcript at 28.  
While some records of Dr. P from Carolina Pines Regional 
Medical Center have been associated with the claims folder, 
it is not clear whether the complete treatment notes have 
been obtained.

Under 38 C.F.R. § 3.159(c) (1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.

After any additional records are added to the claims file, 
the veteran should be scheduled for an examination for the 
purpose of determining whether he has arthritis related to 
service.

As this matter is being remanded, the RO should take the 
opportunity to ensure that all duties to notify and assist 
are fulfilled, to include affording the veteran a VA 
examination if necessary.  38 U.S.C.A. § 5103A (d).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) are fully complied 
with and satisfied, with respect to the 
claim of entitlement to service 
connection for osteoarthritis of the 
spine and rheumatoid arthritis of 
multiple joints.  

2.  The AMC should contact the 97th 
General Hospital in Frankfurt, Germany, 
and request treatment records of the 
veteran dated in May 1965.  All 
requests for records and their 
responses must be clearly delineated in 
the claims folder.

3.  The AMC should contact the NPRC and 
request the complete service personnel 
file of the veteran.  All requests for 
records and their responses must be 
clearly delineated in the claims 
folder. 

4.  After obtaining the necessary 
releases, the AMC should obtain any 
pertinent, outstanding records of medical 
treatment provided by Dr. C, Dr. P, Dr. 
M, Dr. D, and Dr. E for osteoarthritis 
and rheumatoid arthritis of multiple 
joints.  Transcript at 28.  If the 
records are not received, at least one 
follow-up request must be made.  
38 C.F.R. § 3.159(c)(2).

5.  After any outstanding records are 
added to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response 
to the VCAA notification letter, the RO 
should schedule the veteran for an 
appropriate examination to determine the 
nature and likely etiology of any 
arthritis condition.  The examiner should 
review the veteran's claims folder, 
noting all pertinent records of treatment 
for arthritis.  All clinical findings 
should be reported in detail.  For any 
arthritis disability diagnosed, the 
examiner should be asked to opine whether 
it is at least as likely as not that such 
a disorder is due to or aggravated by any 
aspect of the veteran's period of 
service.  The examiner should explain in 
detail the rationale for any opinion(s) 
given.  

6.  Thereafter, after the completion of 
any indicated additional development, the 
AMC should readjudicate the claim of 
entitlement to service connection for 
osteoarthritis of the spine and 
rheumatoid arthritis of multiple joints.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  Appropriate time is to be 
allowed for response.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


